Citation Nr: 0009753	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-08 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to December 26, 1983 
for a combined 100 percent rating for service-connected 
organic brain syndrome (OBS) and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel





INTRODUCTION

The veteran had active service from May 1967 to May 1969.  

This appeal arises from rating decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In January 1997, the RO increased the veteran's 
combined rating for his service-connected OBS and PTSD from 
70 to 100 percent, and assigned an effective date of December 
26, 1983.  At that time, the RO also granted entitlement to 
special monthly compensation based on housebound status, and 
proposed to rate the veteran incompetent for VA purposes 
after appropriate prior notification in observance of due 
process.  The veteran appealed only the issue of entitlement 
to an effective date prior to December 26, 1983 for his 
combined 100 percent rating for service-connected OBS and 
PTSD.  In March 1998, the RO denied the veteran's claim for 
an effective date prior to December 26, 1983 for the 
veteran's combined 100 percent disability rating for OBS and 
PTSD.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1989, the RO 
denied a claim of entitlement to an increased rating for 
service-connected OBS, evaluated as 50 percent disabling.

2.  Subsequent to the RO's July 1989 decision, VA medical 
records were received dated no earlier that July 1984; these 
reports constitute an informal claim for an increased rating 
for OBS.  

3.  In a congressional inquiry dated February 22, 1990, the 
RO received informal claims of entitlement to service 
connection for PTSD, and entitlement to an increased rating 
for service-connected OBS; formal claims for service 
connection for PTSD, and for an increased rating for service-
connected OBS, were received in July 1990. 

4.  In December 1990, the RO granted service connection for 
PTSD; the RO assigned a combined rating of 70 percent rating 
for OBS and PTSD, with an effective date of December 21, 
1989.

5.  In January 1997, the RO increased the veteran's combined 
rating for his service-connected OBS and PTSD from 70 to 100 
percent, and assigned an effective date of December 26, 1983.


CONCLUSIONS OF LAW

1.  The RO's July 1989 decision, which denied a claim of 
entitlement to an increased rating for service-connected OBS, 
became final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  The criteria for an effective date prior to December 26, 
1983 for a combined 100 percent rating for service-connected 
OBS and PTSD have not been met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records show that he was 
wounded in combat in Vietnam in January 1968.  He sustained a 
penetrating shell fragment wound (SFW) to the head, and a 
cranioplasty was done.  A skull defect of 7.2 cm. x 4.5 cm. 
was noted.  Soon after his injury, he began having grand mal 
seizures.  A VA neuropsychiatric examination in July 1969 
noted the history of seizures; it was reported upon 
neurological evaluation that there was no evidence of chronic 
brain syndrome.

An RO decision in October 1969 granted service connection for 
grand mal epilepsy, secondary to a head injury, rated 60 
percent; residuals of a shell fragment wound of the left 
parietal skull, with skull defect, rated 50 percent; 
residuals of a shell fragment wound of the left forearm, 
rated 10 percent; and residuals of a shell fragment wound of 
the left scapula, rated 10 percent.  The combined service-
connected rating was 80 percent.

A report of VA contact dated in August 1971 noted that the 
veteran failed to report for a VA examination at that time.  
It was further noted that his mother had been contacted and 
she said that the veteran was working and did not want to 
take time off from work.  

The veteran underwent several VA compensation examinations in 
January 1972.  A neurological examination at that time was 
reported as essentially negative.  It was noted that the 
veteran's last seizure was in January 1970.  An RO decision 
in February 1972 reduced the rating for his seizure disorder 
to 10 percent, and the combined service-connected rating was 
reduced accordingly, from 80 to 60 percent.

The veteran filed a claim for an increased rating for his 
seizure disorder in August 1982.  He also submitted a private 
physician's statement at that time.  Virginia Sorum, M. D., 
reported that the veteran had been a patient since 1969 and 
it was noted that the veteran had had serious difficulties 
with seizures, memory loss, and emotional problems.  It was 
noted that the memory loss had caused problems with getting 
to his current place of employment.  Dr. Sorum added that it 
was not easy for the veteran to find work due to his chronic 
brain syndrome and epilepsy and, in the past, he had worked 
very dangerous jobs.  

In a statement received in November 1982, the veteran 
indicated that he had been experiencing memory loss. 

A medical statement from Dr. Sorum dated in December 1982 
notes the veteran's history of seizures and memory loss, 
along with depression.  It was also reported that the 
veteran's inability to continue with college necessitated 
labor employment.
In April 1984, the RO granted service connection for organic 
brain syndrome (OBS), and assigned a 30 percent rating, 
effective from August 10, 1982.  In May 1985, the RO 
increased the evaluation for OBS to 50 percent disabling, 
effective from August 8, 1982.  The RO also granted a total 
compensation rating based on individual unemployability at 
that time, effective from December 26, 1983.  In an 
unappealed decision, dated in July 1989, the RO inter alia 
denied a claim for an increased rating for OBS.  Subsequent 
to this decision, a letter from the veteran's congressman, 
dated February 22, 1990 (with attachments), was received by 
the RO which the RO construed as an informal claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), as well as an informal claim for an 
increased rating for OBS.  See 38 C.F.R. § 3.155 (the Board 
parenthetically notes that there is no date stamp on this 
document, and for unclear reasons, the RO indicated that this 
document was received on February 27, 1990.  The Board will 
therefore assume the document was received on February 22, 
1990).  In July 1990, the RO received a formal claim from the 
veteran for service connection for PTSD, and for an increased 
rating for OBS.  In December 1990, the RO inter alia granted 
service connection for PTSD.  The RO evaluated the veteran's 
service-connected OBS, and PTSD separately, and assigned a 
combined rating of 70 percent.  See 38 C.F.R. § 4.132 
(Organic Mental Disorders) [Note 1] (1990); see also 
38 C.F.R. § 4.126(c), (d) (1999).  The RO assigned an 
effective date of December 21, 1989 for the combined 70 
percent evaluation.  The veteran appealed the issue of 
entitlement to a higher rating.  In May 1996, the Board 
remanded the claim for additional development.  

In January 1997, the RO increased the veteran's combined 
rating for OBS and PTSD to 100 percent, effective December 
26, 1983.  At that time, the RO also granted entitlement to 
special monthly compensation based on housebound status, and 
determined that a finding of competency had been proposed.  
The veteran appealed only the issue of entitlement to an 
effective date prior to December 26, 1983 for his combined 
100 percent rating for OBS and PTSD.  In March 1998, the RO 
determined that the earliest effective date allowable for the 
veteran's combined 100 percent disability rating for his OBS 
and PTSD was December 26, 1983.  The veteran has appealed.
A review of the veteran's written statements shows that he 
argues that the correct effective date for his combined 100 
percent evaluation for OBS and PTSD should be the day after 
his separation from service.  He argues that the evidence 
shows that he was totally disabled due to his OBS and PTSD at 
that time, and that he has never maintained more than 
marginal employment since separation from service.  
Therefore, an effective date commensurate with the day after 
his separation from service (i.e., May 24, 1969) is 
requested.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within 1 year from that date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A report of an examination or hospitalization will be 
accepted as an informal claim for benefits under existing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  The date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1).

A finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 C.F.R. § 3.160(d).


II.  Analysis

The RO's unappealed July 1989 decision, which denied a claim 
for an increased rating for OBS, became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(b) (1999); see also 
38 C.F.R. § 3.160(d) (1999).  

To determine the correct effective date of the veteran's 
combined 100 percent rating for OBS and PTSD, the Board will 
first determine the date of receipt of the veteran's 
increased rating claim.  See generally 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  In this case, the veteran's claim for an 
increased rating is contained in his notice of disagreement 
to the RO's December 1990 decision.  In this decision, the RO 
granted service connection for PTSD, and assigned a combined 
rating of 70 percent for OBS with PTSD (the veteran's OBS had 
previously been evaluated as 50 percent disabling). 

To the extent that the veteran has presented a claim for an 
effective date prior to December 26, 1983 for an increased 
rating for disabilities that include PTSD, the Board notes 
that as a matter of law, the effective date for an increased 
rating for PTSD may not precede the date of service 
connection for PTSD.  Furthermore, a review of the RO's 
December 1990 and January 1997 decisions shows that the RO's 
assignment of an effective date for service connection for 
PTSD is somewhat unclear.  The Board will therefore begin by 
determining whether an effective date prior to December 26, 
1983 may be assigned for service connection for PTSD.  

In determining the effective date for service connection for 
PTSD, the Board first notes that prior to December 1990, a 
claim for PTSD had never been adjudicated by the RO.  The 
RO's grant of service connection for PTSD in December 1990 
was therefore based on an "original" claim for PTSD.  See 
38 C.F.R. § 3.160(b) (1999).  The only plausible basis for 
determining the effective date for a grant of service 
connection based on an original claim is in accordance with 
38 U.S.C. § 5110(a) and 38 C.F.R. § 3.400(b)(2).  See e.g., 
Muehl v. West, No. 98-539 (U.S. Vet. App. Nov. 16, 1999).  

Here, the veteran was separated from service in May 1969.  
The RO received an informal claim for service-connection for 
PTSD in February 1990, and a formal claim in July 1990.  
Therefore, the earliest date for which entitlement to service 
connection for PTSD may be granted is the date of receipt of 
the veteran's informal claim, which is February 22, 1990.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.155, 3.400(b)(2)(i).  

As stated previously, the effective date for an increased 
rating for disabilities that include the veteran's PTSD may 
not precede the date of service connection for his PTSD.  
Accordingly, as there is no basis upon which to find that an 
effective date prior to December 26, 1983 is warranted for 
service connection for PTSD, the Board can find no basis upon 
which to grant entitlement to an effective date prior to 
December 26, 1983, for an increased rating (i.e., a combined 
100 percent rating) for disabilities that include PTSD.

The Board further notes that a review of the RO's January 
1997 decision shows that it appears to have relied upon 
38 C.F.R. § 3.157 as its basis for the assignment of 
effective dates for both service connection for PTSD, and a 
combined 100 percent rating for disabilities that included 
PTSD.  However, as stated previously, there had not been an 
allowance or disallowance of a formal claim for PTSD prior to 
receipt of the February 22, 1990 informal claim, and the RO's 
December 1990 grant of service connection for PTSD was based 
on an original claim.  38 C.F.R. § 3.160(b).  Therefore, the 
veteran's prior treatment records cannot serve to constitute 
an informal claim for benefits involving PTSD, as 
contemplated in 38 C.F.R. § 3.157.  The provisions of 38 
C.F.R. § 3.157 and § 3.400(r) are therefore not for 
application with regard to an effective date for either an 
original claim for service connection for the veteran's PTSD, 
or for a claim of entitlement to an increased rating for 
PTSD.  See Crawford v. Brown, 5 Vet. App. 33 (1993).  

To the extent that the veteran's claim presents the issue of 
entitlement to an earlier effective date for an increased 
rating for OBS, effective dates for increased ratings are 
normally governed by the provisions of 38 C.F.R. 
§ 3.400(o)(2).  In this case, the Board points out to the 
veteran that as informal and formal claims for an increased 
rating for OBS were not received until 1990, the provisions 
of 38 C.F.R. § 3.157 allow for the assignment of an effective 
date which is earlier, and thus more favorable to the 
veteran's increased rating claim, than would otherwise be 
allowed under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2).  Specifically, under U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2), the earliest effective date which 
could be granted for the veteran's increased rating for OBS 
is one year prior to the date of receipt of his informal 
claim, i.e., February 22, 1989.  

However, the Board notes that the RO had previously denied a 
claim of entitlement to an increased rating for OBS in a 
final decision, dated in July 1989.  The RO subsequently 
received medical records showing treatment for OBS after its 
(final) July 1989 decision which were not of record at that 
time, and which constituted an informal claim for increased 
rating for OBS.  See 38 C.F.R. § 3.157.  Given the finality 
of the RO's July 1989 decision, this claim is considered to 
be a "reopened" claim.  See 38 C.F.R. § 3.160(e) (1999).  

The effective date of an award of disability compensation 
based on a reopened claim under the provisions of 38 C.F.R. 
§§ 3.157 and 3.160(e) shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(r).  In addition, under 38 C.F.R. 
§ 3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  

Under 38 C.F.R. § 3.400(r), the earliest possible effective 
date for an increased rating for OBS is the earliest date of 
medical records received subsequent to the RO's July 1989 
decision which were not of record at that time, and which 
constituted an informal claim under 38 C.F.R. § 3.157, 
provided that they showed that the relevant criteria had been 
met.  In this case, the earliest dated evidence found in the 
VA medical records which were received subsequent to the RO's 
(final) July 1989 decision (which denied an claim for an 
increased rating for OBS), and which were not of record at 
that time, is a VA outpatient treatment report, dated July 
30, 1984.  The veteran has not alleged clear and unmistakable 
error in any of the RO decisions that rated his organic brain 
syndrome, including the July 1989 unappealed decision which 
denied a rating in excess of 50 percent, and no such error is 
raised by the record.  (See 38 C.F.R. § 3.105(a); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).)  Therefore, the Board finds that there is no 
basis upon which to grant an effective date for an increased 
rating for OBS prior to December 26, 1983.  

In summary, the Board finds that there is no basis upon which 
to grant an effective date prior to December 26, 1983 for the 
assignment of a combined 100 percent rating for the veteran's 
OBS and PTSD.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.155, 
3.157, 3.400.

In reaching this decision, the Board has considered the 
veteran's arguments as presented in letters dated between May 
and September of 1997, in support of his claim that an 
effective date prior to December 26, 1983 is warranted for 
his combined 100 percent rating for OBS and PTSD.  
Specifically, it has been argued: 1) that VA failed in its 
duty to assist by failing to notify him of his appellate 
rights after an RO decision dated July 17, 1976, "assigning 
a 50 percent evaluation for organic brain syndrome"; 2) that 
an effective date is warranted to (at least) July 15, 1981 
because the normal time limits for filing an appeal should 
not apply to the veteran, as he was too mentally incompetent 
or impaired due to his head injury to file a claim or an 
appeal; and 3) VA failed in its duty to assist because it has 
a heightened duty to assist mentally incompetent or impaired 
veterans in filing claims and/or appeals.

With regard to the assertion that the veteran was not 
notified of a previous RO decision dated July 17, 1976 
"assigning a 50 percent evaluation for organic brain 
syndrome," the Board initially notes that it is unable to 
find such a decision in the claims file, and that the veteran 
is presumably referring to the RO's decision of May 1985, 
which increased the veteran's evaluation for OBS from 30 to 
50 percent, or the RO's decision of July 17, 1986, which 
denied a claim for an earlier effective date for a total 
rating on the basis of individual unemployability due to 
service-connected disability (TDIU).  However, the claims 
file contains a cover letter for the May 1985 decision, as 
well as the veteran's notice of disagreement with the July 
1986 decision.  Therefore, these assertions are not factually 
supported.  In addition, a presumption of regularity attaches 
to the acts of public officers.  Ashley v. Derwinski, 2 Vet. 
App. 62 (1992).  This presumption of regularity is only 
overcome by "clear evidence to the contrary."  Id.  In this 
case, no such "contrary" evidence is shown.  The Board 
further points out that evidence of nonreceipt by either the 
veteran or the veteran's representative, standing alone, is 
not the type of clear evidence to the contrary which would be 
sufficient to rebut the presumption of regularity.  Id. at 
309.    

Furthermore, as to the argument that VA had a heightened duty 
to assist the veteran because he was too mentally incompetent 
or impaired to file claims and/or to pursue his appeals, and 
that the normal time limits applicable to the filing of 
appeals should not apply to this veteran, these arguments do 
not provide a basis for assignment of an earlier effective 
date.  Initially, as to a waiver of time limits for mentally 
incompetent or impaired veterans, the Board notes that as 
proper completion and filing of a substantive appeal are 
needed to perfect an appeal, and as VA regulations 
specifically provide an alternative to a disabled appellant's 
filing an appeal himself, mental impairment is not an excuse 
for the veteran's having failed to pursue earlier claims.  
See e.g., 38 U.S.C.A. § 7105(b)(2) (West 1991); 38 C.F.R. § 
20.301 (1999).  In addition, the Court has held that the 
appellant's mental capacity at the time of filing does not 
trigger a heightened duty to assist under statute or existing 
caselaw.  Stewart v. Brown, 10 Vet. App. 15, 19 (1997) 
(citing 38 U.S.C.A. § 5107(a)).  Accordingly, the Board finds 
that the arguments made by the veteran do not warrant the 
grant of an effective date prior to December 26, 1983 for the 
veteran's combined 100 percent rating for his OBS and PTSD. 


ORDER

Entitlement to an effective date prior to December 26, 1983 
for a 100 percent rating for service-connected organic brain 
syndrome is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


